RYDER, Judge.
Michael Raimondo raises numerous issues on appeal concerning his plea of no contest, the lower court proceedings surrounding his plea and the sentence imposed upon the court’s acceptance of his plea. We find no merit in any of the issues raised, except his challenge to probation conditions and costs. We affirm without discussion on all issues except as specifically discussed below.
The trial court did not orally pronounce two contested conditions of probation:
(4) You will not possess, carry or own any firearm. You will not possess, carry or own any weapons without first procuring the consent of your officer.
(7) You will not use intoxicants to excess or possess any drugs or narcotics unless prescribed by a physician. Nor will you visit places where intoxicants, drugs or other dangerous substances are unlawfully sold, dispensed or used.
Condition (4) must be stricken in its entirety. It was not orally pronounced and Mr. Raim-ondo was not convicted of a felony. See Dunbar v. State, 633 So.2d 1136 (Fla. 2d DCA 1994); Castillo v. State, 590 So.2d 458 (Fla. 3d DCA 1991). The portion of condition (7) prohibiting excessive use of intoxicants is stricken. Tomlinson v. State, 645 So.2d 1 (Fla. 2d DCA 1994); Nank v. State, 646 So.2d 762 (Fla. 2d DCA 1994).
The lower court also imposed court costs of $100.00, but the order does not delineate the statutory authority for these costs. We strike the court costs and remand to the lower court for proceedings consistent with Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995) (en banc). Additionally, the court imposed a lien for attorney’s fees and costs, but the record does not reflect that it gave Raim-ondo notice of its intent to impose these fees or the opportunity to object. We strike these fees and costs as well. Platt v. State, 647 So.2d 993 (Fla. 2d DCA 1994). We also note that the attorney’s fee order was improperly entered by a judge who had previously recused himself.
*181Affirmed in part, reversed in part and remanded.
THREADGILL, C.J., and FULMER, J., concur.